DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Regarding claim 1, in lines 8-9, Applicant recites that the light source module “supplies a light source” and then recites that “the light source enters from the light incident surface and propagates along the curved light guide element”.  It is unclear how a light source module “supplies” and a light source and how “a light source enters” a light incident surface and propagates.  Did Applicant intend to recite that the light source module “supplies light” in line 8?  And did Applicant intend to recite in lines 8-9 that “the light enters from the light incident surface and propagates along the curved light guide element”?  Appropriate clarification and/or correction is required.
The numbering of the claims is incorrect, specifically, claim 11 is missing.  Appropriate correction is required.  
Regarding claim 20, the claim depends on itself.  For examination purposes, Examiner treats the claim as dependent on claim 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US 2012/0182757).
Regarding claim 1, Liang discloses a lighting device comprising a light source supply assembly (at least 3,5,6) and a curved light guide element (one of 40), wherein: the light source supply assembly comprising a fixing base (at least 5,6) and a light source module (at least one of 31, or collective 30,31), the fixing base has at least one accommodating area (at least one of 51 or collective 51,52; see Figs. 1D and 2B), and the light source module is disposed in the first accommodating area, and at least one end of the curved light guide element 4 is located in the first accommodating area, at least one end of the light guide element 4 has a light incident surface (at least 400) corresponding to the light source module, the light source module 31 supplies a light source and the light source enters from the light incident surface and propagates along the curved light guide element (see at least Figures 1A-2D and paragraphs [0021]-[0037]).
Regarding claim 2, the are two first accommodating areas (at least two of areas 51,52) in Liang, and two ends of the curved light guide element 40 are located in the two first accommodating areas (see at least 1B-1D and 2B).
Regarding claim 3, the first accommodating area in Liang has opposite two ends, and the two ends of the curved light guide element 40 are located at the opposite two ends of the first accommodating area (the first accommodating area can be designated as two of 51,52 that receives the two ends of a curved light guide element 40; see Figures 1B-1D and 2B).
Regarding claim 4, there are two curved light guiding elements (two of 40) in Liang arranged opposite to each other, and there are two first accommodating areas (each first accommodating area can be two of 51,52 that receives two ends of a respective light guiding element 40) provided corresponding to the two curved light guide elements 40, the two first accommodating areas are facing away from each other, the curved light guide element 40 has two ends, and the two ends of the curved light guide element are inserted in a same first accommodating area (see at least Figures 1B-1D and 2B).  
Regarding claim 5, one end of the curved light guide element 40 in Liang has a light source introduction bump (see Fig. 2B; at least 400,404 and gap 40A), the light source introduction bump has a light incident surface 400 corresponding to the light source module 31, the light source module supplies a light source, the light source enters from the light incident surface and propagates along the curved light guide element; the light source introduction bump has a reflective surface 404 inclined with respect to the light incident surface, and the reflecting surface is located in a propagation direction of the light source; an end surface of the light source introduction bump has an inclined surface relative to the light incident surface, the inclined surface is provided with a lighting shielding layer, and the inclined surface 404 provided with the lighting shielding layer is a reflective surface; and there is an included angle between the lighting incident surface and the reflective surface, and an angle of the included is less than 90 degrees (see at least Figure 2B and paragraphs [0034]-[0036]).
Regarding claim 6, the curved light guide element 40 in Liang comprises a curved light guide plate body, and the light incident surface 400 is disposed at and end of the light guide plate body (see at least Figures 1B-1D and 2B).  
Regarding claim 7, the light guide plate body in Liang has a first light guide surface 401 and a second light guide surface 402 opposite each other, and a distance between the first light guide surface and the light second light guide surface at a middle of the light guide plate body is greater than a distance between the first light guide surface and the second light guide surface at both ends of the light guide plate body (see particularly Figure 2B where the ends converge to create a shorter distance at the ends).
Regarding claim 8, a gap (generally 40A; see Fig. 2B) is provided in Liang between the light incident surface and the first light guide surface, or a gap is provided between the light incident surface and the second light guide surface, and the light source module 31 is accommodated in the gap (see at least Fig. 2B).  
Regarding claim 10, the fixing base (5,6) in Liang further comprises a first housing 6 and a second housing 5 disposed inside the first housing, an accommodating space is provided between the first housing and the second housing, the accommodating space comprises two opposite first accommodating areas and two opposite second accommodating areas, and the two second accommodating areas are located between the two first accommodating areas (see at least Figures 1B-1D and 2B).
Regarding claim 12, the first light guide surface 401 or the second light guide surface 402 of the light guide plate body in Liang has microstructures 4020 (see at least Figures 1B-1F and paragraphs [0026]-[0028]). 
Regarding claim 13, the microstructure 4020 in Liang comprises a plurality of patterns or a plurality of bumps or a plurality of grooves (see at least Figures 1B-1F and paragraphs [0026]-[0028]). 
Regarding claim 14, Liang discloses a lamp apparatus comprising at least one lighting device (1,3,5,6) and a fixing mount (at least 2) for fixing the lighting device at a preset position, wherein: the at least one lighting device (1,3,5,6) comprises a light source supply assembly (at least 3,5,6) and a curved light guide element (one of 40), wherein: the light source supply assembly comprising a fixing base (at least 5,6) and a light source module (at least one of 31, or collective 30,31), the fixing base has at least one accommodating area (at least one of 51 or collective 51,52; see Figs. 1D and 2B), and the light source module is disposed in the first accommodating area, and at least one end of the curved light guide element 4 is located in the first accommodating area, at least one end of the light guide element 4 has a light incident surface (at least 400) corresponding to the light source module, the light source module supplies a light source and the light source enters from the light incident surface and propagates along the curved light guide element; and the fixing mount 2 is electrically connected with the lighting device and supplies power to the lighting device (see at least Figures 1A-2D and paragraphs [0021]-[0037]).

Allowable Subject Matter
Claims 9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875